Citation Nr: 1435563	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-18 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from May 1942 to October 1945. He died in 1986. The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which found that new and material evidence had not been received to reopen the claim for entitlement to service connection for the cause of the Veteran's death. The appellant also had previously appealed from the denial of nonservice-connected death pension, but later withdrew this claim. See 38 C.F.R. § 20.204 (2013). 

In March 2011, the Board reopened the claim and remanded it for additional development. In August 2012, the Board denied the claim.  On appeal to the United States Court of Appeals for Veterans Claims (Court), the parties to that action filed a Joint Motion for Remand (Joint Motion), and by a January 2013 Order the Court granted the motion.  Thereafter, the Board again remanded the claim for additional action in accordance with the Joint Motion, to consist of obtaining a more comprehensive VA medical opinion on whether the cause of the Veteran's death was service-related, and clarifying the appellant's status as to a hearing request. The requested development was completed, including receiving January 2014 clarification that the appellant did not wish to have a Board hearing. 

The Virtual VA paperless claims processing system contains several documents duplicative of that already in the claims folder, and in any event duly considered by a May 2014 Supplemental Statement of the Case (SSOC). The Veterans Benefits Management System (VBMS) did not contain pertinent information.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, notwithstanding the considerable development of the instant claim, the Board concludes that still further action is required in order to meet VA's duty to assist.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, records from Federal agencies such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  The November 2008 opinion of Dr. RTP, a private physician, notes that following separation from service the Veteran "was placed on disability for lung trouble, battle fatigue and back trouble.  He never worked after leaving the service.  He lived on his disability check."  The Veteran had no service-connected disabilities, thus suggesting records from SSA may be in existence and not associated with the claims file.  Additionally, pension records from prior to the time of the Veteran's death indicate income from Social Security.  Accordingly, remand is required to confirm receipt of SSA benefits and to obtain any still-available records.

Meanwhile, the AOJ should undertake to ensure complete notification to the appellant as to how to substantiate the claim, under the heightened duty to notify applicable to claims for Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1310 (West 2002 & Supp. 2013). See Hupp v. Nicholson, 21 Vet. App. 342 (2007). 



Accordingly, the case is REMANDED for the following action:

1. Send the appellant another VCAA letter in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, and all other applicable legal precedent. This additional letter, consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must set forth discussion of the criteria for demonstrating entitlement to DIC benefits under 38 U.S.C.A. § 1310, consistent with Hupp v. Nicholson, 21 Vet. App. 342 (2007), to include entitlement to DIC based on a condition not yet service-connected as well as an adjudicated service-connected disability.

2. Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her representative.  

3. Should the foregoing result in any additional evidence which substantiates a linkage between the cause of the Veteran's death and his military service, then return the claims folder to the evaluating VA physician who last opined on this case in April 2014 and request a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that a disability of service origin (not limited to service-connected disability) caused, or substantially and materially contributed to the Veteran's death, including by reason of impact of any longstanding mental health disorder upon physical condition as has been averred in this case.

4. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

5. Thereafter, readjudicate the claim on appeal based upon all additional evidence received. If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

